Citation Nr: 0523260	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  02-00 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
a left shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran had active service from July 1976 to September 
1986 and from June 1988 to November 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In that decision the RO granted entitlement to service 
connection for a left shoulder disability, assigned a 20 
percent disability rating and denied various service 
connection claims.  The veteran perfected an appeal of the 
assigned rating.  

This case was previously before the Board in July 2004, at 
which time the issue of an increased rating for his left 
shoulder condition was remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., to notify the 
veteran of the Veteran's Claims Assistance Act of 2000 (VCAA) 
and to schedule a VA examination.  As the veteran has been 
notified of the VCAA and a VA examination was performed, the 
Board finds that the AMC substantially complied with the 
remand directives, and that a new remand is not required 
under Stegall v. West, 11 Vet. App. 268 (1998).

The Board also notes that the issue of service connection for 
bilateral inguinal hernias was also remanded in July 2004.  
However, the RO has subsequently granted service connection 
for that disorder; therefore, this issue has been resolved 
and is not on appeal before the Board.  See generally 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and 
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and has made reasonable 
efforts to develop such evidence.

2.  The left shoulder disability is manifested by complaints 
of pain, crepitus, stiffness and fatigability.

3.  Prior to August 12, 2004, the range of motion findings 
for the left shoulder were, at worst, forward flexion of 40 
degrees; abduction of 30 degrees; and lacking 10 degrees of 
external rotation of 15 degrees.

4.  As of August 12, 2004, the veteran's abduction was 25 
degrees.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 20 
percent for a left shoulder disability prior to August 12, 
2004 have not been met.  See 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5200-5203 (2004).

2.  The criteria for entitlement to a rating of 30 percent, 
but no greater, for a left shoulder disability, effective 
August 12, 2004 have been met.  See 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5201 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the veteran in the development 
of a claim.  VA regulations for the implementation of the 
VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted; therefore, the AOJ could not have 
complied with the timing requirement, as the statute had not 
yet been enacted.  In Pelegrini the Court noted that, where 
the initial unfavorable decision was rendered prior to the 
enactment of the VCAA, the AOJ did not err in failing to 
comply with the timing requirements of the notice.  However, 
the Court did note that in such cases, the veteran would 
still be entitled to "VCAA content-complying notice" and 
proper subsequent VA process.  Pelegrini, 18 Vet App. at 120.

Here, the RO notified the veteran of the information and 
evidence needed to substantiate his claim for an increased 
rating for a left shoulder disability in the December 2004 
letter.  That letter also informed him of the information and 
evidence that he was required to submit, the evidence that 
the RO would obtain on his behalf, and the need for the 
veteran to advise VA of or submit any additional relevant 
information or evidence in his possession.  In a January 2005 
letter, the veteran indicated he had no further evidence to 
submit regarding his increased rating claim.  

The veteran and his representative were also provided with a 
copy of the appealed rating decision, a statement of the 
case, and supplemental statements of the case.  These 
documents provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  In these documents the RO also 
informed them of the cumulative evidence previously provided 
to VA or obtained by VA on the veteran's behalf.  The Board 
finds that all of these documents informed the veteran of the 
evidence he was responsible for submitting, and what evidence 
VA would obtain in order to substantiate his claim.  
Quartuccio v. Principi, 16 Vet. App. at 187.

Moreover, the notice provided to the veteran in February 2004 
notice was provided by the AOJ prior to the present transfer 
and certification of the appellant's case to the Board, and 
the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  Thereafter, the claim was readjudicated in a 
February 2005 supplemental statement of the case.  Under the 
facts of this case, the claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Accordingly, to decide 
the appeal would not be prejudicial to the claimant.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The statute and regulation also provide that VA will also 
make reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consists of the veteran's 
service medical records, private treatment records, and VA 
treatment and examination reports.  

The veteran has not alluded to the existence of any other 
evidence that is relevant to his claim.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claim.  See 38 U.S.C.A. § 5103A (West 2002); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. §3.159(c) 
(2003).  

Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law and 
adjudication of the claim poses no risk of prejudice to the 
veteran.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001) (VCAA does not require remand where VA 
thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims, because the VCAA had not changed 
the benefit-of-the-doubt doctrine); and Bernard v. Brown, 4 
Vet. App. 384 (1993).

Factual Background

Service connection for a left shoulder disability was 
established in an October 2002 rating decision, which 
assigned a 20 percent disability rating effective in March 
2000.

The veteran's medical records from June 1995 to May 2000 
revealed that in February 1999, the veteran complained of 
decreased range of motion in his left shoulder.  Physical 
examination revealed decreased range of motion in the left 
shoulder, but no acute or chronic arthritic changes.  

The veteran's medical records from August 1998 to March 2000 
from Dr. R.M.D. revealed treatment for his left shoulder 
disability.  In particular, these records also revealed that 
in March 1999 he underwent a diagnostic glenohumeral 
arthroscopy and an arthroscopic Bankart repair of the left 
shoulder Bankart lesion.  After the procedure, Dr. R.M.D. 
diagnosed the veteran's symptoms as left shoulder anterior 
instability with Bankart lesion and a large chondral defect 
of the humeral head.  In a March 2000 letter, Dr. R.M.D. 
stated that the veteran had developed degenerative arthritis 
in his left shoulder.  He stated that the 1999 arthroscopy 
revealed that the veteran had arthritis secondary to the his 
left shoulder dislocation.  He further revealed that he 
veteran was a very active young man who he had to make 
changes in his lifestyle by decreasing his activities, both 
at work and in his private personal life due to his shoulder 
disability.  Dr. R.M.D. stated that based on the American 
Medical Association guide for permanent medical impairment, 
the veteran had a 40 percent impairment rating of the left 
upper extremity secondary to degenerative arthritis.  

A VA medical examination was performed in July 2000.  The 
veteran stated that he worked as an accountant for the 
government and had trouble when he lifted things overhead or 
carried luggage.  He reported that he had night pain which 
woke him at night.  Physical examination revealed adduction 
to 110 degrees and full internal rotation.  External rotation 
was to 30 degrees.  He had positive results on the Near's and 
Hawkin's tests.  He had forward flexion to 110 degrees and 
100 percent motor strength in abduction.  He had audible 
crepitus with range of motion of the left shoulder and a 
positive cross arm sign.  He also had 100 percent motor 
strength in his deltoid, biceps, triceps, extensor carpi 
radialis, and flexor carpi radialis.  The examiner diagnosed 
the veteran's symptoms as status post left shoulder 
dislocation with Bankhart and slap lesions.  The examiner 
noted that the veteran was right hand dominant.

Additional medical records from Dr. R.M.D. revealed that from 
March 2000 to August 2001 he was treated for his left 
shoulder disability.  In August 2001 the veteran stated that 
after working out he started having left shoulder pain.  
Physical examination revealed full range of motion.  X-rays 
revealed mild to moderate arthritis of the shoulder status 
post-Bankart procedure.  

VA clinical records from May 2001 to May 2002 revealed that 
the veteran was treated for his left shoulder disability.  In 
May 2001 the veteran presented with shoulder pain and stated 
that his range of motion in his shoulder had become worse.  
He stated that he could longer play golf due to the pain in 
his shoulder.  Physical examination revealed limited range of 
motion in the left shoulder such that he could not reach 
behind his back or overhead without complaints of pain.  In 
August 2001 the veteran presented with complaints of shoulder 
pain.  He reported that his shoulder ached and knawed when he 
lifted objects.  December 2001 magnetic resonance imaging 
(MRI) revealed supraspinatus tendopathy but no significant 
partial or full thickness rotator cuff tear, and a 
subcortical cyst formation in the glenoid and humeral head.  
March 2002 X-rays revealed degenerative changes involving the 
acromioclavicular joint and small ring osteophytes about the 
humeral head.  

In May 2002 the veteran presented at the VA orthopedic clinic 
with complaints of limited motion and decreased strength of 
the left shoulder, pain aggravated by activity, especially 
when he attempted to push or lift.  Physical examination 
revealed some early atrophy of the left shoulder and left 
upper extremity.  The veteran had stab wounds on his left 
shoulder from his previous arthroscopic surgery.  At 30 
degrees of abduction, the veteran complained of pain.  He was 
able to bring his shoulder up to 120 degrees, but with 
increasing pain.  At 40 degrees of forward flexion, the 
veteran complained of pain, but with encouragement he could 
elevate the arm in a near normal manner. He lacked 10 degrees 
of external rotation.  X-rays revealed significant 
glenohumeral joint arthritis.  No relevant diagnosis was 
noted.  

A VA examination was performed in August 2004.  The veteran 
complained of pain, especially when he was sleeping or 
rolling over.  He also reported stiffness with any movement 
of his left shoulder.  He indicated that here was no 
swelling, heat, redness, but he did have decreased strength 
and felt instability of the shoulder, especially when he 
worked overhead.  He stated that his shoulder did not lock, 
but he did experience fatigue with repetitive use, and would 
have increased pain for several days.  He stated he had flare 
ups without provocation on most days.  He stated that he was 
an accountant and that when he had to travel and carry 
suitcases and other luggage he had trouble placing things in 
the overhead bins.  He also reported pain when dressing and 
when he used the seatbelt in the car.  He stated that he had 
to use his right hand to use his seat belt, not his left.  He 
also stated that he could not play tennis or golf due to his 
shoulder discomfort.  

Upon physical examination, the veteran's abduction was to 25 
degrees without pain, although he could go as far a 30 
degrees with pain.  Adduction was to 10 degrees without pain, 
and to 15 degrees with pain.  Flexion was to 50 degrees 
before movement was restricted.  Extension was to 15 degrees, 
internal rotation was to 40 degrees, and external rotation 
was to 15 degrees.  The examiner noted that an attempt to go 
past any of the above mentioned ranges of motion would result 
in increased pain.  The examiner noted that the veteran's 
range of motion was not significantly affected by repetitive 
use.  He stated that the veteran had repetitive measurements 
of his range of motion during the examination, and there was 
no significant change in the results.  The examiner reviewed 
the veteran's May 2002 X-rays and diagnosed his symptoms as 
degenerative joint disease of the left shoulder and chronic 
sublaxation of the left shoulder.  




Relevant Laws and Regulations

At the outset, the Board notes that disability evaluations 
are determined by the application of a schedule of ratings 
which is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the various disabilities.  
The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2004).

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  The 
shoulder is considered a major joint.  38 C.F.R. § 4.45 
(2004); see also 38 C.F.R. § 4.59.

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in October 
2000.  Because he has appealed the initial rating, the Board 
must consider the applicability of staged ratings covering 
the time period in which his claim and appeal have been 
pending.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

Disabilities of the shoulder and arm are rated under 38 
C.F.R. § 4.71a, Diagnostic Codes 5200 through 5203 (2004).  
For rating purposes, a distinction is made between major 
(dominant) and minor musculoskeletal groups.  Handedness for 
the purpose of a dominant rating will be determined by the 
evidence of record, or by testing on VA examination.  Only 
one hand shall be considered dominant.  The injured hand, or 
the most severely injured hand, of an ambidextrous individual 
will be considered the dominant hand for rating purposes.  38 
C.F.R. § 4.69 (2003). Here, as the record indicates, the 
veteran is right-hand dominant.  His left shoulder is 
therefore his minor shoulder for rating purposes.

Diagnostic Code 5200 provides a series of evaluations for 
ankylosis of the scapulohumeral articulation based on the 
extent of favorable or unfavorable abduction of a minor 
shoulder.  An evaluation of 20 percent disabling is available 
under this Diagnostic Code where the ankylosis of the 
scapulohumeral articulation is favorable with abduction to 60 
degrees and the ability to reach the mouth and head with the 
shoulder.  The next higher evaluation of 30 percent disabling 
is available for intermediate ankylosis of the scapulohumeral 
articulation between favorable and unfavorable abduction of 
the shoulder.  Finally, the maximum evaluation of 40 percent 
disabling is available where the ankylosis of the 
scapulohumeral articulation is unfavorable, with abduction 
limited to 25 degrees from the side.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5200 (2004).

Diagnostic Code 5201 provides a series of evaluations for 
limitation of motion of the minor arm.  The minimum 
compensable evaluation of 20 percent disabling is available 
under this Diagnostic Code where the limitation of motion of 
the arm is to shoulder level, or where the limitation of 
motion of the arm is midway between the side and shoulder.  
The maximum evaluation of 30 percent disabling is available 
where the limitation of motion of the arm is to 25 degrees 
from the side.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2003).

Diagnostic Code 5202 provides a series of disability ratings 
for other impairment 
of the humerus on the minor side.  An evaluation of 20 
percent disabling is available for infrequent episodes of 
recurrent dislocation of the humerus at the scapulohumeral 
joint with guarding of movement only at shoulder level, for 
frequent episodes of recurrent dislocation of the humerus at 
the scapulohumeral joint with guarding of all arm movements, 
or for malunion of the humerus with moderate or marked 
deformity.  A higher evaluation of 40 percent disabling is 
available for fibrous union of the humerus.  An evaluation of 
50 percent disabling is available for non-union of the 
humerus (false flail joint).  The maximum evaluation of 70 
percent disabling is available for loss of the head of the 
humerus (flail shoulder).  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5202 (2003).

Diagnostic Code 5203 (2003) (impairment of the clavicle and 
scapula) warrants a minimum evaluation of 10 percent 
disabling where impairment of the clavicle or scapula is 
manifested by malunion of these joints or non-union of these 
joints without loose movement.  The maximum evaluation of 20 
percent disabling is available under Diagnostic Code 5203 
where impairment of the clavicle or scapula is manifested by 
non-union of these joints with loose movement or by 
dislocation of these joints.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5203 (2004).


Analysis

The veteran contends his left shoulder disability, which is 
currently rated as 20 percent disabling under Diagnostic Code 
5201, warrants a higher disability rating.  

At the outset the Board notes that the Dr. R.M.D. stated that 
under the American Medical Association guide for permanent 
medical impairment, the veteran has a 40 percent disability.  
However, the Board is bound to apply the rating criteria 
found in 38 C.F.R. Part 4 when evaluating disabilities for VA 
compensation purposes.  See 38 C.F.R. § 4.1.  Section 4.1 
states that the percentage ratings in the 38 C.F.R. Part 4 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from service 
connected diseases and injuries. 

In the instant case, the Board notes that the evidence of 
record shows that the primary symptomatology both reported by 
the veteran and shown on examination is pain and limitation 
of motion.  The evidence does not show a recent history of 
infrequent or frequent recurrent dislocations, ankylosis, 
fibrous union of the humerus, nonunion of the humerus (false 
flail joint), or loss of the head of the humerus (flail 
shoulder).  Thus, there is no basis for increased ratings 
under Diagnostic Codes 5200, 5202, or 5203, at any point in 
time during the course of the claim.  See 38 C.F.R. § 4.71a.

The Board has also considered whether the veteran's left 
shoulder disorder can be assigned a higher evaluation under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5201 
which contemplates limitation of motion of the arm.  In order 
to warrant an evaluation of 30 percent under Diagnostic Code 
5201, there must be limitation of motion to 25 degrees from 
the side.  

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 20 percent for the veteran's left 
shoulder disorder for the period prior to August 12, 2004.  

Prior to the August 12, 2004 examination, the veteran's 
motion was limited, at worst (as shown on the May 2002 
orthopedic clinic note), to 30 degrees abduction and 40 
degrees flexion.  However, at that time the veteran was still 
able to abduct and flex his shoulder above shoulder level, 
albeit with some pain.  As this evidence does not reveal 
limitation of motion to 25 degrees from the side, the Board 
finds that the evidence more nearly approximates 
symptomatology consistent with motion limited midway between 
the side and shoulder level. 

In evaluating the veteran's left shoulder disability, the 
Board has also considered whether there is any additional 
functional impairment due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness, but finds 
that a higher evaluation is not warranted.  Although the 
veteran complained of pain when lifting luggage, the record 
revealed that he continues to work out.  Additionally, during 
the July 2000 VA examination he was also found to have normal 
motor strength in the left triceps strength and left deltoid 
strength.  The Board has considered the veteran's motion as 
limited by pain when considering whether a higher rating was 
warranted.  However, for the reasons noted above, the Board 
finds that the 20 percent rating adequately compensated the 
veteran's subjective complaints and for the objective 
findings for the period prior to August 12, 2004.  See 
Deluca, supra.

Beginning, August 12, 2004, the date of the most recent VA 
examination, limitation of abduction was to 25 degrees 
without pain, and could only go as far as 30 degrees with 
pain.  In addition, flexion was limited to 50 degrees before 
movement was restricted.  Resolving all doubt in favor of the 
veteran, the Board finds that the limitation to 25 degrees, 
along with the veteran's inability to substantially move the 
shoulder more than an additional 10 degrees with pain, 
warrants an increased evaluation of 30 percent under 
Diagnostic Code 5201, effective August 12, 2004.  This is the 
maximum evaluation assignable under this Code for a minor 
shoulder.  

The Board notes in this regard that in this case, the 
appropriate diagnostic code for the veteran's left shoulder 
disability is based on limitation of motion; therefore, a 
separate rating for arthritis is not appropriate as a rating 
for arthritis would also be based on limitation of motion of 
the affected part.  See 38 C.F.R. § 5003, 5010 (2004); 
VAOPGCREC 23-97.  

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected sinusitis 
presented an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2003); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  In this regard, the Board notes that 
the evidence does not show that the veteran's service-
connected left shoulder disorder interferes markedly with 
employment (i.e., beyond that contemplated in the assigned 
rating), warrants frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards.  The only limitation noted was 
difficulty carrying a suitcase when traveling for work, and 
placing things overhead. Furthermore, the evidence does not 
establish that the veteran has required repeated or prolonged 
hospitalization for his left shoulder.  Therefore, in the 
absence of such factors, the Board finds that the criteria 
for submission for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  


For the reasons and bases discussed above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to a disability rating in 
excess of 20 percent prior to August 12, 2004, and in excess 
of 30 percent for a left shoulder disability on and after 
August 12, 2004.  38 U.S.C.A. § 1110 (West 2002).  See 
generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to a disability rating in excess of 20 percent 
for a left shoulder disability, for the period prior to 
August 12, 2004, is denied.

Entitlement to a disability rating of 30 percent, but no 
greater, for a left shoulder disability, effective August 12, 
2004, is granted, subject to the laws and regulations 
governing the disbursement of VA benefits.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


